DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Non-Patent Literature document filed 7/7/2021 titled “Office Action” has not listed been listed on the Information Disclosure Statement of the same date, and has not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“light source apparatus” in Claims 1, 5, 7-9
“image pickup device” in Claim 1


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Claim 1 recites a processor configured to generate color component data and assign the color component data to a color channel.
The limitation of generating color component data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor configured to”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor configured to” language, “generating color component data” in the context of this claim encompasses the user observing one or more colors in an image. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites a processor to perform both the generating and assigning steps. The processor is recited at a high-level of generality such that the element does not perform additional processes to the generic computer function of data manipulation.  Therefore, the element as recited amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitations of generating illumination light and picking up an image of the object are directed to gathering data for use with a claimed system, which is a pre-solution activity.  The addition of insignificant extra-solution activity does not amount to an inventive concept.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the generating and assigning steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Similarly, Claims 10-12 recite generating color component data and assigning the color component data to a color channel.  As detailed above, each of these functions could be performed mentally but for the recitation of “an image processing apparatus”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic 
Further, the element as recited amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitation of processing an image signal is directed to gathering data for use with a claimed system, which is a pre-solution activity.  The addition of insignificant extra-solution activity does not amount to an inventive concept.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an image processing apparatus to perform both the generating and assigning steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130172675 A1 by Yamazaki et al. (hereinafter “Yamazaki”) in view of WO 2016147436 A1 by Igarashi et al. (hereinafter “Igarashi”).
Claim 1, Yamazaki discloses an endoscope system (endoscope apparatus 1) comprising: a light source apparatus (light source apparatus 3; [0023]; Fig. 1) configured to generate illumination light to irradiate an object; an image pickup device configured to pick up an image of the object irradiated with the illumination light to output an image pickup signal (CCD 16; [0030, 42]; Fig. 1); and a processor configured to generate first color component data (first matrix circuit 40 in processor 4 outputs primary color signals; [0054]; Fig. 1) corresponding to first light having a center wavelength within a wavelength range from a red region to a near-infrared region where both respective light absorption coefficients in light absorption characteristics of oxyhemoglobin and deoxyhemoglobin are low (Based on Specification paragraph [0059] and Fig. 4 of the disclosure, the absorption characteristics being “low” is interpreted as occurring at a wavelength between approximately 615-800 nm.  Yamazaki discloses primary color signal Rin corresponding to a color signal with a wavelength of 630 nm; [0115-116]);
and second color component data corresponding to second light having a center wavelength in a blue region or a green region based on the image pickup signal outputted from the image pickup device (either of primary color signals Gin or Bin corresponding to color signals in a green and blue region, respectively), assigning the second color component data to a remaining one of the three channels (either of primary color signals Gin or Bin corresponding to a green and blue color band, respectively; [0054, 116]) to generate a first observation image (endoscopic image; [0023]).
Yamazaki does not disclose assigning the first color component data to two out of three channels including a blue channel, a green channel, and a red channel of an image display apparatus.  However, Igarashi discloses a biological observation system including a light source device, where image data is obtained in the form of color components corresponding to wavelengths of light emitted from a light source device.  A red component CRS is assigned to an R channel and a G channel of the display device 5 ([0066-68]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yamazaki with the component assignation disclosed by Igarashi with the benefit of generating a video signals for displaying the observation images (Igarashi [0068]).
Regarding Claim 2, Yamazaki as modified by Igarashi discloses the endoscope system according to claim 1.  Yamazaki further discloses wherein the processor assigns the second color 
Yamazaki does not disclose assigning the first color component data to the green channel and the red channel.  However, Igarashi discloses a biological observation system including a light source device, where image data is obtained in the form of color components corresponding to wavelengths of light emitted from a light source device.  A red component CRS is assigned to an R channel and a G channel of the display device 5 ([0066-68]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yamazaki with the component assignation disclosed by Igarashi with the benefit of generating a video signals for displaying the observation images (Igarashi [0068]).
Regarding Claim 3, Yamazaki as modified by Igarashi discloses the endoscope system according to claim 2.  Yamazaki further discloses wherein the processor performs processing for making a ratio of a red component in the first observation image larger than a ratio of a green component in the first observation image (enlargement circuit 44 in processor 4 enlarges and outputs signals to color discrimination circuit 47 as to use higher red intensity for imaging hemoglobin; [0060-64, 118]; lower portion of Fig. 8).
Regarding Claim 4, Yamazaki as modified by Igarashi discloses the endoscope system according to claim 2.  Yamazaki further discloses wherein the processor further performs structure enhancement processing (enhancement circuit 45 in processor 4; [0064]).
Yamazaki does not disclose the structure enhancement processing for the first color component data.  However, Igarashi discloses image data obtained in the form of color components corresponding to wavelengths of light emitted from a light source device.  Red components CRS and CRL undergo signal emphasis processing for emphasizing a blood vessel in deep blood vessel observation mode ([0105]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yamazaki with the signal enhancement disclosed by Igarashi with the benefit of improving image display quality on a display device (Igarashi [0106]).
Regarding Claim 5, Yamazaki as modified by Igarashi discloses the endoscope system according to claim 1.  Yamazaki further discloses wherein the light source apparatus generates light 
Regarding Claim 6, Yamazaki as modified by Igarashi discloses the endoscope system according to claim 1.  Yamazaki further discloses the endoscope system comprising a special light observation mode for generating the first observation image as a special light observation image (narrow band observation mode), and a white light observation mode for radiating white light as the illumination light and generating a second observation image as a white light observation image (white-color-light observation mode; [0026]).
Regarding Claim 7, Yamazaki as modified by Igarashi discloses the endoscope system according to claim 6.  Yamazaki further discloses wherein the light source apparatus generates light including the first light and the second light having a center wavelength in a blue region as the illumination light in the special light observation mode (light source apparatus 3 emits light covering the visible region and filter 25A transmits light in the 630 nm, 540 nm, and 415 nm regions; [0026, 111-112]), and generates light including the first light, the second light having the center wavelength in the blue region, and third light having a center wavelength in a green region as the illumination light in the white light observation mode (white light covers the visible region; [0026]), and the processor generates the first color component data, the second color component data, and third color component data corresponding to the third light based on an image pickup signal outputted from the image pickup device in the white light observation mode (processor 4 outputs primary color signals Rin, Gin, and Bin; [0054, 116]), and assigns the second color component data to the blue channel (primary color signal Bin corresponding to a blue color band), and assigns the third color component data to the green channel (primary color signal Gin corresponding to a green color band; [0054, 116]), to generate the second observation image (processor 4 performs the same processing in both observation modes [0039] to generate the endoscopic image; [0023]).
Yamazaki does not disclose assigning the first color component data to the red channel.  However, Igarashi discloses a biological observation system including a light source device, where image data is obtained in the form of color components corresponding to wavelengths of light emitted from a 
Regarding Claim 8, Yamazaki as modified by Igarashi discloses the endoscope system according to claim 6.  Yamazaki further discloses wherein the light source apparatus generates light including the first light, the second light having a center wavelength in a blue region, and third light having a center wavelength in a green region as the illumination light (light source apparatus 3 emits light covering the visible region and filter 25A transmits light in the 630 nm, 540 nm, and 415 nm regions; [0026, 111-112]), and the processor generates the first color component data, the second color component data, and third color component data corresponding to the third light based on an image pickup signal outputted from the image pickup device (processor 4 outputs primary color signals Rin, Gin, and Bin; [0054, 116]), assigns the second color component data to the blue channel (primary color signal Bin corresponding to a blue color band; [0054, 116]), to generate the first observation image (processor 4 performs the same processing in both observation modes [0039] to generate the endoscopic image; [0023]), and assigns the second color component data to the blue channel (primary color signal Bin corresponding to a blue color band), and assigns the third color component data to the green channel (primary color signal Gin corresponding to a green color band; [0054, 116]), to generate the second observation image (processor 4 performs the same processing in both observation modes [0039] to generate the endoscopic image; [0023]).
Yamazaki does not disclose assigning the first color component data to the green channel and the red channel.  However, Igarashi discloses a biological observation system including a light source device, where image data is obtained in the form of color components corresponding to wavelengths of light emitted from a light source device.  A red component CRS is assigned to an R channel and a G channel of the display device 5 ([0066-68]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yamazaki with the component assignation disclosed by Igarashi with the benefit of generating a video signals for displaying the observation images (Igarashi [0068]).
Claim 9, Yamazaki as modified by Igarashi discloses the endoscope system according to claim 7.  Yamazaki further discloses wherein the light source apparatus generates the first light having a center wavelength set in a vicinity of 630 nm (red signal corresponds to a band with a center wavelength of 630 nm) and generates the third light having the center wavelength set in a vicinity of 540 nm (green signal corresponds to a band with a center wavelength of 540 nm; [0116]).
Yamazaki does not disclose a light with a center wavelength of 460 nm.  However, Igarashi discloses a light source device 3 with LEDs 32a-e emitting light with different wavelength ranges.  The LED 32b emits BL light with a center wavelength of 460 nm ([0030]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yamazaki with the wavelength disclosed by Igarashi with the benefit of the absorption coefficient to blood being lower than a shorter wavelength in the blue region (Igarashi [0030]).
Regarding Claim 10, Yamazaki discloses an image processing apparatus (endoscope apparatus 1 with processor 4; [0023]; Fig. 1)  that processes an image pickup signal generated by picking up an image of an object irradiated with illumination light (CCD 16; [0030, 42]; Fig. 1), the image processing apparatus generating first color component data (first matrix circuit 40 in processor 4 outputs primary color signals; [0054]; Fig. 1) corresponding to first light having a center wavelength within a wavelength range from a red region to a near-infrared region where both respective light absorption coefficients in light absorption characteristics of oxyhemoglobin and deoxyhemoglobin are low (Based on Specification paragraph [0059] and Fig. 4 of the disclosure, the absorption characteristics being “low” is interpreted as occurring at a wavelength between approximately 615-800 nm.  Yamazaki discloses primary color signal Rin corresponding to a color signal with a wavelength of 630 nm; [0115-116]);
and second color component data corresponding to second light having a center wavelength in a blue region or a green region based on the image pickup signal (either of primary color signals Gin or Bin corresponding to color signals in a green and blue region, respectively), and assigning the second color component data to a remaining one of the three channels (either of primary color signals Gin or Bin corresponding to a green and blue color band, respectively; [0054, 116]), to generate an observation image (endoscopic image; [0023]).

Regarding Claim 11, Yamazaki discloses an image processing method for processing an image pickup signal generated by picking up an image of an object irradiated with illumination light (endoscope apparatus 1 with CCD 16; [0023, 30, 42]; Fig. 1), the method comprising: generating first color component data (first matrix circuit 40 in processor 4 outputs primary color signals; [0054]; Fig. 1) corresponding to first light having a center wavelength within a wavelength range from a red region to a near-infrared region where both respective light absorption coefficients in light absorption characteristics of oxyhemoglobin and deoxyhemoglobin are low (Based on Specification paragraph [0059] and Fig. 4 of the disclosure, the absorption characteristics being “low” is interpreted as occurring at a wavelength between approximately 615-800 nm.  Yamazaki discloses primary color signal Rin corresponding to a color signal with a wavelength of 630 nm; [0115-116]);
and second color component data corresponding to second light having a center wavelength in a blue region or a green region based on the image pickup signal (either of primary color signals Gin or Bin corresponding to color signals in a green and blue region, respectively); and assigning the generated second color component data to a remaining one of the three channels (either of primary color signals Gin or Bin corresponding to a green and blue color band, respectively; [0054, 116]), to generate an observation image (endoscopic image; [0023]).
Yamazaki does not disclose assigning the first color component data to two out of three channels including a blue channel, a green channel, and a red channel of an image display apparatus.  However, Igarashi discloses a biological observation system including a light source device, where image data is obtained in the form of color components corresponding to wavelengths of light emitted from a light 
Regarding Claim 12, Yamazaki discloses a non-transitory computer-readable recording medium storing an image processing program executed by a computer (processor 4), the image processing program causing an image processing apparatus that processes an image pickup signal generated by picking up an image of an object irradiated with illumination light to perform (endoscope apparatus 1 with CCD 16; [0023, 30, 42]; Fig. 1): data generation processing for generating first color component data (first matrix circuit 40 in processor 4 outputs primary color signals; [0054]; Fig. 1) corresponding to first light having a center wavelength within a wavelength range from a red region to a near-infrared region where both respective light absorption coefficients in light absorption characteristics of oxyhemoglobin and deoxyhemoglobin are low (Based on Specification paragraph [0059] and Fig. 4 of the disclosure, the absorption characteristics being “low” is interpreted as occurring at a wavelength between approximately 615-800 nm.  Yamazaki discloses primary color signal Rin corresponding to a color signal with a wavelength of 630 nm; [0115-116]);
 and second color component data corresponding to second light having a center wavelength in a blue region or a green region based on the image pickup signal (either of primary color signals Gin or Bin corresponding to color signals in a green and blue region, respectively); and observation image generation processing for assigning the second color component data generated by the data generation processing to a remaining one of the three channels (either of primary color signals Gin or Bin corresponding to a green and blue color band, respectively; [0054, 116]), to generate an observation image (endoscopic image; [0023]).
Yamazaki does not disclose assigning the first color component data to two out of three channels including a blue channel, a green channel, and a red channel of an image display apparatus.  However, Igarashi discloses a biological observation system including a light source device, where image data is obtained in the form of color components corresponding to wavelengths of light emitted from a light source device.  A red component CRS is assigned to an R channel and a G channel of the display device .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20090023991 A1
US 20180158180 A1
US 20160278621 A1
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795   

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795